Citation Nr: 1602248	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-34 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of nosebleeds, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1955 to December 1959.  He died in January 2002 and the appellant is his surviving spouse

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

By way of background, in January 1965, the Veteran first claimed entitlement to service connection for residuals from nosebleeds.  In February 1965, the RO denied the claim, and the Veteran did not appeal.  In January 1987, the RO again denied entitlement to service connection for residuals of nosebleeds, and the Veteran also did not appeal the denial.   

In February 2002, shortly after the Veteran's death, his surviving spouse filed a claim asserting, inter alia, entitlement to service connection for residuals of nosebleeds, for accrued benefits purposes.  In particular, she argued that a September 1999 letter amounted to an informal claim on that issue.  

In July 2002, the RO denied the claim, finding that there was no claim pending at the time of the Veteran's death and that no periodic monetary benefits were due and payable at the time of the Veteran's death.  The appellant appealed this determination to the Board, which, in July 2005, affirmed the RO's decision.  The appellant subsequently appealed this Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2007 Memorandum Decision and Order, the Court vacated the Board's July 2005 decision as to the claim for accrued benefits based on, inter alia, service connection for nosebleeds and remanded the matter to the Board for further adjudication.

In December 2008, the Board found that there were no claims pending at the time of the Veteran's death and that no accrued benefits were payable.  The appellant, once again, appealed this decision to the Court.  The appellant, through her attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand (JMR) with the Court in September 2009.  The Court granted the JMR later that month, vacating the Board's December 2008 decision and remanding the matter for readjudication.

In May 2010, the Board found once more, inter alia, that there was no pending service connection claim for nosebleeds at the time of the Veteran's death and that no accrued benefits were payable.  The appellant appealed only the Board's ruling concerning this claim to the Court.  In a September 2011 Memorandum Decision and Order, the Court found that the Veteran had filed an informal service connection claim for nosebleeds in September 1999 that was still pending, vacated the Board's May 2010 decision, and remanded the claim to the Board.

In July 2012, the Board remanded the matter for initial adjudication of the September 1999 informal claim for a request to reopen service connection for nosebleeds.  As such, in a January 2013 rating decision, the RO granted service connection for nosebleeds, assigning an initial rating of 10 percent, effective September 21, 1999.  In March 2013, the appellant filed a notice of disagreement as to the propriety of the initially assigned 10 percent rating.  In September 2014, the RO issued a statement of the case, and the appellant perfected her appeal by submitting a substantive appeal (via VA Form 9) the following month.

As the appellant has disagreed with the initial rating assigned following the award of service connection for nosebleeds, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The appellant was previously represented by a private attorney, who withdrew representation from the appeal in October 2015 at the request of the appellant.  Additionally, the appellant has specifically expressed her intention to proceed without a representative.  See October 2015 and November 2015 Statements; December 2015 Pro Se Election Form.  Therefore, the Board therefore recognizes the appellant as pro se.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of nosebleeds were manifested by occasional nasal drainage, and he was separately service-connected for chronic headaches due to boxing.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of nosebleeds, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.1000, 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6699-6502 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). In this case, the Veteran died in January 2002 and, as such, the amended provisions are inapplicable. 

As noted in the Introduction, in light of the Court's determination that the Veteran had a September 1999 informal claim for a request to reopen service connection for nosebleeds pending at the time of his death in January 2002, the RO adjudicated such matter in the January 2013 rating decision.  The RO awarded service connection for nosebleeds, assigning an initial rating of 10 percent, effective September 21, 1999.  Thereafter, the appellant appealed with respect to the propriety of the initially assigned rating for nosebleeds.  Therefore, the Board will address whether an initial rating in excess of 10 percent for the Veteran's service-connected nosebleeds is warranted on an accrued benefits basis.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

The Board observes that the appellant has appealed with respect to the propriety of the initially assigned rating for the Veteran's nosebleeds from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the appellant's claim for service connection for the Veteran's nosebleeds on an accrued benefits basis was granted and an initial rating was assigned in the January 2013 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board further observes that the appellant's former attorney expressly waived VCAA notice.  See July 2012 and October 2012 Letters.  

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records and post-service VA treatment records are of record.  There is no indication that such records are incomplete or there are otherwise outstanding records necessary for an adjudication of the claim decided herein.  In this regard, in a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a), (d)(4) .

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

III.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran was service-connected for nosebleeds, evaluated as 10 percent disabling, effective September 21, 1999, pursuant to Diagnostic Code 6699-6502.  In this regard, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will "99" for all unlisted conditions.  38 C.F.R. § 4.27.  As such, at the time of service connection was awarded, the Veteran's diagnostic code was built-up to reflect that his nosebleeds affect the respiratory system and had been rated by analogy to deviation of nasal separation under Diagnostic Code 6502.  

The appellant's former attorney argues that the Veteran's nosebleeds were more severe than the currently assigned rating and that such disability is more appropriately assessed under Diagnostic Code 6510 because sinusitis and nosebleeds both affect the functioning of the nose, occur in the nose, and result in drainage, crusting, and headaches.  Moreover, the appellant's former attorney argues that a 50 percent rating is warranted because the Veteran's symptoms were near constant.

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

Under the General Rating Formula for Sinusitis, governing Diagnostic Codes 6510 through 6514, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6510.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.

By way of background, the Board notes that both service and post-service medical records show treatment for nosebleeds.  As relevant to the appeal period, an August 1999 VA treatment record notes that the Veteran was seen at the E.N.T. clinic.  The Veteran reported that he was injured while boxing, had a prolonged nosebleed while in service, continued to experience frequent nosebleeds which always occur in the winter, and was always able to stop the nosebleeds.  The Veteran also mentioned his service connection claim for his condition.  The Veteran was assessed with epistaxis, probably secondary to drying mucosa during the winter.  

A July 2000 letter of VA physician mentioned that the Veteran' suffered from, inter alia, chronic nosebleeds and chronic headaches.  No opinion was offered concerning the Veteran's nosebleeds, although the physician opined that boxing in the Navy could have caused the Veteran's chronic headaches.

An August 2000 VA treatment record reflects the Veteran's complaints of nosebleeds, with three occurring in the past week.  The Veteran's history of nosebleeds, secondary to boxing trauma in the past, was noted.  Use of a humidifier was recommended to the Veteran.

A July 2001 VA treatment record reflects the Veteran's assessment of nosebleeds from past boxing trauma.  The Veteran reported one nosebleed within the past week, which was found to have been probably worsened by his use of oxygen at home (for a nonservice-connected respiratory condition).  Continued saline squirts in the nose were recommended. 

A November 2001 VA psychiatric treatment record noted the Veteran's report of nosebleeds from an old boxing in service.  A January 2002 VA treatment record include a notation of nosebleeds from injuries sustained in service.

The Board notes that various statements have been made by the appellant during the course of this appeal, including her testimony at n April 2005 Board hearing.  However, none of these statements are included in this decision as they provide no evidence or information concerning the severity of the Veteran's nosebleed condition during the relevant time period, i.e., September 21, 1999, to his death in January 2002.

Considering the pertinent evidence in light of the above legal authority, the Board finds that an initial rating in excess of 10 percent for the Veteran's nosebleeds is not warranted for any time during the appeal period.

With regard to the appellant's former attorney's argument that the Veteran's nosebleeds should have been rated as analogous to sinusitis, the Board again notes that, in rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous. 38 C.F.R. § 4.20.

When choosing which diagnostic code to apply to an unlisted condition, codes for similar disorders or that provide general descriptions that encompass many ailments should be considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In deciding which diagnostic code is "closely related" to the unlisted condition, the following three factors may be taken into consideration: (1) whether the functions affected by the condition are analogous; (2) whether the anatomical location of the condition is analogous; and (3) whether the symptomatology of the condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).

As stated above, the appellant's former attorney argues that the Veteran's nosebleeds are more properly rated under the diagnostic code for sinusitis because, as with sinusitis, the Veteran's nosebleeds affected the functioning of the nose, occur in the nose, and result in drainage, crusting, and headaches.  The Board disagrees.  

While both conditions affect the functioning of the nose and occur in the nose, the symptomatology of the Veteran's nosebleeds is not analogous to sinusitis.  The medical evidence shows that the Veteran's primary, and apparently only, symptom of nosebleeds was nasal hemorrhage, or drainage.  Neither the Veteran (during his lifetime) nor the appellant has averred other symptoms, including crusting or headaches, as specifically accompanying his nosebleeds.  Moreover, to the extent that the Veteran experienced headaches during his lifetime, and at times reported them during medical treatment visits where he also complained coincidentally of nosebleeds, there is no competent and credible evidence showing that his headaches were a symptom of or otherwise related to his nosebleed condition.  Additionally, the Board notes that the Veteran is separately service-connected percent for chronic headaches due to boxing with a rating of 10 percent.  Consequently, consideration of headaches in determining the Veteran's rating for nosebleeds would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.

Finally, the Board notes that the Veteran's nosebleed condition did not manifest symptoms that would have even qualified him for a 10 percent evaluation under Diagnostic Code 6510, which requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As the competent and credible evidence shows, the Veteran did not suffer from any incapacitating episodes requiring bed rest and treatment by physician from his nosebleeds, and neither does the record support a finding that his nosebleeds resulted in non-incapacitating episodes involving headaches, pain, and purulent discharge or crusting.  Therefore, the Board finds that Diagnostic Code 6510 is inapplicable to the Veteran's nosebleeds.

In summary, the Board finds that the Veteran's nosebleeds are most appropriate rated under Diagnostic Code 6502, the only code available which would allow a compensable rating for this condition.  The Board further finds that the Veteran has clearly met the schedular requirements for assignment of the maximum 10 percent evaluation under Diagnostic Code 6502, as evidence by his occasional nosebleeds resulting in nasal hemorrhage that the Veteran was been able to treat successfully with nose packs.

The evidence of record relevant to this appeal does not support the assignment of a Diagnostic Code other than 6502, as the Veteran's nosebleed condition has not manifested in any loss of part of the nose or scars (Diagnostic Code 6504), sinusitis (Diagnostic Codes 6510 tot 6514), rhinitis (Diagnostic Codes 6522 to 6524), or any other symptoms or pathology involving the throat (Diagnostic Codes 6515 to 6524).

In reaching the aforementioned conclusions, the Board has considered the appellant's contentions with respect to the nature of the Veteran's service-connected nosebleeds and notes that her lay testimony is competent to describe only her observations of the Veteran's nosebleeds.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the appellant's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected nosebleeds.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected nosebleeds; however, the Board finds that his symptomatology has been stable throughout the pertinent appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The Board finds that the symptoms associated with the Veteran's nosebleeds, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of nasal hemorrhage associated with his nosebleed condition are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings obstruction or drainage of nasal passages.  Moreover, while the Veteran has alleged that such disability results in additional symptomatology of chronic headaches, he has been assigned separate ratings for that condition under Diagnostic Codes addressing such symptomatology.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, neither the appellant nor Veteran has alleged, nor does the evidence does not show, that his nosebleeds rendered him unemployable during the appeal period.  Therefore, the issue of a TDIU has not been raised, and no further consideration of such is necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to an initial rating in excess of 10 percent for nosebleeds, for accrued benefits purposes.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating in excess of 10 percent for residuals of nosebleeds, for accrued benefits purposes, is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


